IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1336
                             Filed October 14, 2015

IN THE INTEREST OF T.W. and T.L.,
      Minor Children,

M.A.L., Mother,
      Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Johnson County, Deborah Farmer

Minot, District Associate Judge.



      A mother appeals from the juvenile court’s order terminating her parental

rights to her two children. AFFIRMED.



      Noelle Murray of Murray Law Office, P.L.C., Cedar Rapids, for appellant.

      Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, Janet Lyness, County Attorney, and Emily Voss, Assistant

County Attorney, for appellee.

      Anthony Haughton, Linn County Advocate, Cedar Rapids, attorney and

guardian ad litem for minor children.



      Considered by Doyle, P.J., and Mullins and Bower, JJ.
                                           2



MULLINS, Judge.

       A mother appeals from the juvenile court’s order terminating her parental

rights to her two children.1 She argues the juvenile court erred in failing to grant

her additional time to work toward reunification with her children. Upon our de

novo review of the record, we affirm.

I.     Background Facts and Proceedings

       The mother has two children, T.W., born in August 2011, and T.L., born in

November 2012. The Iowa Department of Human Services (DHS) first became

involved with this family in 2012 due to domestic violence between the parents.

The parents participated in voluntary services and the case was closed. At birth,

T.L. tested positive for marijuana and DHS again recommended the parents

participate in voluntary services. Before this second case was closed, another

domestic    violence    incident   occurred    between     the   parents    and   DHS

recommended voluntary services a third time in December 2013. The parents

failed to follow through on these services, and the State filed child-in-need-of-

assistance (CINA) petitions in February 2014.

       In March 2014, the mother stipulated that the children were in need of

assistance. The juvenile court adjudicated T.W. and T.L. CINA in April 2014. In

May 2014, the juvenile court held a dispositional hearing during which it

continued placement and custody of the girls with their parents. In July 2014, the

court removed the children from their parents and placed them in foster care




1
  Hearing regarding the father’s parental rights was pending at the time of the mother’s
appeal in this case.
                                           3



because the mother had violated the safety plan following another domestic

violence incident with the father.

          The juvenile court held review hearings in December 2014 and February

2015. In February 2015, it appeared the parents were making improvements and

visits progressed to semi-supervised and then overnights. In early March 2015,

local police executed a search warrant at the parents’ home, and both parents

admitted to illegal drug activity.     Police had warned DHS of the impending

search, and DHS had cancelled a scheduled visit, otherwise the children would

have been present when the raid occurred.           In April 2015, the mother was

arrested and charged with two felony counts. She was released from custody in

June and ordered to obtain a substance abuse evaluation and participate in any

recommended treatment, but she failed to complete the evaluation. That same

month, the juvenile court held a review hearing and the State filed a petition to

terminate the mother’s parental rights to her two children.

          In July 2015, the juvenile court held a hearing on the State’s petition and

entered an order terminating the mother’s parental rights to T.W. and T.L. under

Iowa Code section 232.116(1)(h) (2013).          The juvenile court discussed the

mother’s progress, noting she had attended counseling, sought employment,

maintained housing for her and the girls, consistently attended visitation and

displayed appropriate parenting skills, and that she loved her daughters and

shared a bond with them. But it also considered her repeated bad decisions,

including her involvement in illegal drug activity and her relationship with the girls’

father.
                                         4



       The juvenile court concluded that the children could not be returned to the

custody of either parent without continuing to be in need of assistance and it was

in the children’s best interests to terminate parental rights. The court considered

the risk of incarceration that the mother faced, especially in light of her criminal

history, and found it “impossible to grant [the mother] ‘more time’ when her future

is so uncertain and when her children have been forced to wait for so long

already.” This appeal followed.

II.    Standard of Review

       We review termination-of-parental-rights proceedings de novo. In re A.M.,

843 N.W.2d 100, 110 (Iowa 2014). We give weight to the factual determinations

of the juvenile court but are not bound by them. In re A.B., 815 N.W.2d 764, 773

(Iowa 2012). Our primary consideration is the best interests of the child. Id. at

776.

III.   Analysis

       On appeal, the mother does not contest the grounds for termination of her

parental rights but argues that the juvenile court erred in denying the mother

additional time to work toward reunification pursuant to Iowa Code section

232.104(2)(b). Section 232.104(2)(b) allows a juvenile court to delay “placement

of the child for an additional six months,” so long as the court determines that the

need for removal “will no longer exist” at the end of the extension. Iowa Code

§ 232.104(2)(b).

       In denying the mother’s request for an additional six months to work

toward reunification, the juvenile court considered the domestic violence issues
                                         5



that plagued the case despite services being offered for three years, the pending

criminal drug charges against both parents, and the likelihood that neither parent

would be available to parent the children within six months. A mother’s potential

imprisonment for pending felony drug charges and “her resulting inability to care

for the children” is a risk that prevents the court from “finding the children would

not be at risk if returned to her care.” In re A.A.G., 708 N.W.2d 85, 92 (Iowa Ct.

App. 2005).

       While in their parents’ care, the girls witnessed numerous incidents of

domestic violence between their parents.        Based on what the police raid

disclosed about drug activities at the parents’ home, the parents likely exposed

the girls to illegal drug use and sales. At the time of the termination hearing, the

mother was facing felony criminal charges with a potential sentence of

incarceration of up to twenty-five years on one count and five years on another.

T.W. was only three years old at the time of the termination hearing and T.L. only

two. Both girls had been removed from their parents’ home and custody for over

one year at the time of the hearing. The DHS worker testified that the children

are comfortable in their foster home and share a bond with their foster parents

who wish to adopt the girls. We cannot ask these children to continuously wait

for their mother to become a stable parent. In re D.W., 791 N.W.2d 703, 707

(Iowa 2010); see also In re A.B., 815 N.W.2d at 778 (“It is simply not in the best

interests of children to continue to keep them in temporary foster homes while

the natural parents get their lives together.”) (internal quotation marks omitted).
                                            6



“[A]t some point, the rights and needs of the children rise above the rights and

needs of the parent.” In re C.S., 776 N.W.2d 297, 300 (Iowa Ct. App. 2009).

       These young children need permanency and stability. Our review of the

record does not persuade us that circumstances would be such that the need for

removal would no longer exist at the end of six months.        See Iowa Code

§ 232.104(2)(b). Thus upon our de novo review, we affirm the termination of the

mother’s parental rights to her children.

       AFFIRMED.